      Case 2:20-cv-00449-ECM-JTA Document 4 Filed 08/24/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JEFFERY ALLEN MCCLELLAN,                            )
                                                    )
      Plaintiff,                                    )
                                                    )
      v.                                            )   CIVIL ACT. NO. 2:20-cv-449-ECM
                                                    )
LT. VERONICA F. BALDWIN,                            )
                                                    )
      Defendant.                                    )

                                  OPINION and ORDER

       On July 6, 2020, the Magistrate Judge entered a Recommendation (doc. 3) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that as follows:

       1.     the Recommendation of the Magistrate Judge is ADOPTED;

       2.     the motion to proceed in forma pauperis (doc. 2) is DENIED;

       3.     this case is DISMISSED without prejudice for the Plaintiff’s failure to pay

the full filing fee upon the initiation of this case.

      A separate Final Judgment will be entered.

      Done this 24th day of August, 2020.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
